 1 McGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL D. ANDERSON
   KEVIN C. KHASIGIAN
 3 MATTHEW M. YELOVICH
   Assistant U. S. Attorneys
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700

 6 Attorneys for the United States

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                               2:18-CV-02328-WBS-KJN
12                 Plaintiff,
                                                             FINAL JUDGMENT OF FORFEITURE
13          v.
14   REAL PROPERTY KNOWN AS APN: 4181-
     034-009, INCLUDING ALL
15   APPURTENANCES AND IMPROVEMENTS
     THERETO, and
16
     REAL PROPERTY KNOWN AS APN: 4179-
17   012-040 (FORMERLY KNOWN AS 4179-012-
     039), INCLUDING ALL APPURTENANCES
18   AND IMPROVEMENTS THERETO,
19                 Defendants.
20

21          Pursuant to the Stipulation for Final Judgment of Forfeiture, the Court finds:

22          1.     This is a civil action in rem brought by the United States for forfeiture of real properties

23 connected to fraud and money laundering. The real properties are identified as APN: 4181-034-009 and

24 APN: 4179-012-040 (hereafter “defendant properties”), including all appurtenances and improvements

25 thereto, and more fully described in Exhibits A and B attached hereto and incorporated herein by
26 reference. The recorded owner of the defendant real properties is Sacramento Sports Partners, LLC.

27 Jeffrey David is the managing member and official representative of Sacramento Sports Partners, LLC.

28          2.     A Verified Complaint for Forfeiture In Rem was filed on August 26, 2018 and an

29                                                       1
                                                                                             Final Judgment of Forfeiture

30
 1 Amended Complaint was filed on September 20, 2018 (hereafter “Complaint”). The complaint alleged

 2 that the defendant properties are subject to forfeiture to the United States pursuant to 18 U.S.C. §§

 3 981(a)(1)(A) and (C).

 4          3.      On September 18, 2018, the defendant properties were posted with a copy of the

 5 Complaint and Notice of Complaint.

 6          4.      Beginning on September 6, 2018, the United States published Notice of the Forfeiture

 7 Action on the official internet government forfeiture site www.forfeiture.gov. Beginning on September

 8 22, 2018, after the Amended Complaint was filed, the United States re-started the published Notice of
 9 the Forfeiture Action on the official internet government forfeiture site www.forfeiture.gov. The

10 publication will run for at least 30 consecutive days.

11          5.      In addition to the public notice on the official internet government forfeiture site

12 www.forfeiture.gov, actual notice or attempted notice was given to the following individuals or entities:

13                  a.     Sacramento Sports Partners, LLC, c/o Cheyenne Moseley, LegalZoom.com, Inc.,
                    b.     Jeffrey David,
14                  c.     Katharine David, and
                    d.     Citibank, N.A.
15

16          6.      On September 26, 2018, Sacramento Sports Partners, LLC filed a claim stating the entity

17 has an ownership interest in the defendant properties. On September 26, 2018, Jeffrey David and Kate

18 David filed separate claims to the defendant properties (hereafter collectively “Claimants”). No other

19 parties have filed claims or answers in this matter, and the time in which any person or entity may file a
20 claim and answer has expired.

21          7.      On October 5, 2018, escrow closed for the defendant property APN: 4179-012-040 and

22 the United States received a wire transfer in the amount of $3,190,579.97, which will be substituted in

23 lieu of the real property. Citibank, which held a lien interest on the property, was paid in full through

24 escrow.

25          8.      On October 19, 2018, escrow closed for the defendant property APN: 4181-034-009 and

26 the United States received a wire transfer in the amount of $10,013,207.93, which will be substituted in

27 lieu of the real property.

28 ///

29                                                        2
                                                                                            Final Judgment of Forfeiture

30
 1          Based on the above findings, and the files and records of the Court, it is hereby ORDERED

 2 AND ADJUDGED:

 3          1.      Judgment is hereby entered against claimants Sacramento Sports Partners, LLC, Jeffrey

 4 David, and Kate David, and all other potential claimants who have not filed claims in this action.

 5          2.       All right, title, and interest of Sacramento Sports Partners, LLC, Jeffrey David, and Kate

 6 David in the following defendant assets shall be forfeited to the United States pursuant to 18 U.S.C §§

 7 981(a)(1)(A) and 981(a)(1)(C), to be disposed of according to law:

 8                  a.      Approximately $10,013,207.93 in net proceeds from the sale of defendant real
                            property known as APN: 4181-034-009, plus any accrued interest, and
 9
                    b.      Approximately $3,190,579.97 in net proceeds from the sale of defendant real
10                          property known as APN: 4179-012-040, plus any accrued interest.
11          3.      The United States and its servants, agents, and employees and all other public entities,

12 their servants, agents, and employees, are released from any and all liability arising out of or in any

13 way connected with the filing of the Complaint and the posting of the defendant properties with the

14 Complaint and Notice of Complaint. This is a full and final release applying to all unknown and

15 unanticipated injuries, and/or damages arising out of or in any way connected with the filing of the

16 Complaint and the posting of the defendant properties with the Complaint, as well as those now known

17 or disclosed. Claimants waived the provisions of California Civil Code § 1542.

18          4.      Claimants waived any and all claim or right to interest that may have accrued on the

19 money being forfeited in lieu of the defendant real properties.
20          5.      All parties are to bear their own costs and attorneys' fees.

21          6.      The U.S. District Court for the Eastern District of California, Hon. William B. Shubb,

22 District Judge, shall retain jurisdiction to enforce the terms of this Final Judgment of Forfeiture.

23                  SO ORDERED.

24   Dated: January 24, 2019

25
26

27

28

29                                                        3
                                                                                           Final Judgment of Forfeiture

30
 1

 2                                         EXHIBIT A
 3                         Real property known as APN: 4181-034-009
 4   the real property in the City of Hermosa Beach, County of Los Angeles, State of California,
     described as:
 5
     Lot 11 of Block 1 of Shakespeare Beach, in the City of Hermosa Beach, County of Los Angeles,
 6   State of California, as per Map recorded in Book 4, Pages 83 and 84 of Maps, in the Office of the
     County Recorder of said County.
 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28

29                                               4
                                                                                 Final Judgment of Forfeiture

30
 1                                         EXHIBIT B
 2                         Real property known as APN: 4179-012-040
 3   All that real property situated in the City of Manhattan Beach, County of Los Angeles, State of
     California, described as:
 4
     A Condominium comprised of:
 5
     Parcel 1:
 6
     An undivided ½ interest in and to Parcel 1 of Parcel Map No. 72918, in the City of Manhattan
 7   Beach, County of Los Angeles, State of California, as per map filed in Book 384, Pages 5 and 6
     of Parcel Maps, in the office of the County Recorder of said county.
 8
     Excepting therefrom, the following:
 9
     (a) Units 1 and 2 as shown and defined upon the Condominium Plan recorded June 24, 2016 as
10   Instrument No. 20160731909 of Official Records of said County.
11   (b) The exclusive right to use of all those areas designated as Decks, Driveways, Guest Parking
     and Yards, as shown upon the Condominium Plan referred to above.
12
     Parcel 2:
13
     Unit No. 1, as shown upon the Condominium Plan above referred to.
14
     Parcel 3:
15
     The exclusive right to use of those portions of Parcel 1 of Parcel Map No. 72918, described in
16   Parcels 1 and 2 above, designated as Deck Area(s) "(1D-2), (1D'-2) and (1D-3)", as appurtenant
     to Parcels 1 and 2 above described.
17
     Parcel 4:
18
     The exclusive right to use of those portions of Parcel 1 of Parcel Map No. 72918, described in
19   Parcels 1 and 2 above, designated as Driveway Area "(1DW-1)", as appurtenant to Parcels 1 and
     2 above described.
20
     Parcel 5:
21
     The exclusive right to use of those portions of Parcel 1 of Parcel Map No. 72918, described in
22   Parcels 1 and 2 above, designated as Guest Parking Area "(1GP-1)", as appurtenant to Parcels 1
     and 2 above described.
23
     Parcel 6:
24
     The exclusive right to use of those portions of Parcel 1 of Parcel Map No. 72918, described in
25   Parcels 1 and 2 above, designated as Yard Area "(1Y-1)", as appurtenant to Parcels 1 and 2
     above described.
26
     APN: 4179-012-040
27

28

29                                               5
                                                                                 Final Judgment of Forfeiture

30
